Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/09/2021 has been entered.
Response to Amendment
Regarding the Specification Objections made in the Office Action filed on 05/10/2021. Amendments/Remarks & Arguments filed by Applicant on 06/09/2021 correct the objection and/or are persuasive. Therefore, the Specification Objections made in the Office Action filed on 05/10/2021 has been withdrawn unless otherwise indicated below.
Regarding the 35 U.S.C. 112(a)/(b) Rejections made in the Office Action filed on 05/10/2021. Amendments/Remarks & Arguments filed by Applicant on 06/09/2021 correct the rejection and/or are persuasive. Therefore, the 35 U.S.C. 112(a)/(b) Rejections made in the Office Action filed on 05/10/2021 has been withdrawn unless otherwise indicated below.

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 33-35, 37, 39, 45, and 53 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Peyton et al (US 20110131831).
Regarding Claim 33, Peyton et al teaches a programmable medium 33 for distributing at least part of a force or shock, F applied onto the medium 33, the medium comprising:                  a programmable combination of levers 60 that are selectively distributed within the medium to allow the levers to cooperate in order to selectively disperse, absorb, redirect, or translate, at least part of the force, F or shock (Refer to Fig. 12M below..A lever is broadly defined by Merriam-Webster Dictionary as “a projecting piece by which a mechanism (see MECHANISM sense 1) is operated or adjusted” and further structurally claimed below),  in a customizable fashion;
wherein the medium 33 includes a pliable material (Refer to Paragraph [0045]:”The primary components of chamber 33, which is depicted individually in FIGS. 4-8B, are a barrier 40 and a tether element 50. Barrier 40 forms an exterior of chamber 33 and (a) defines an interior cavity that receives both a pressurized fluid and tether element 50 and (b) provides a durable sealed barrier for retaining the pressurized fluid within chamber 33”...The Office takes the position that the fluid is deformable.) that encapsulates at least part of the levers 60;                   wherein the levers are formed of a material that is stiffer than the pliable material of the medium (fluid), so that as the force or shock, F, is applied onto at least some of the levers 60 (Refer to Fig. 12M below Paragraph [0054] Tethers 53 may be formed from any generally one-dimensional material. As utilized with respect to the present invention, the term "one-dimensional material" or variants thereof is intended to encompass generally elongate materials exhibiting a length that is substantially greater than a width and a thickness. Accordingly, suitable materials for tethers 53 include various strands, filaments, fibers, yarns, threads, cables, or ropes that are formed from rayon, nylon, polyester, polyacrylic, silk, cotton, carbon, glass, aramids (e.g., para-aramid fibers and meta-aramid fibers), ultra high molecular weight polyethylene, liquid crystal polymer, copper, aluminum, and steel.”..The Office takes the position that tether 53 is equivalent to 60), said some of the levers 60 enable a lever action or momentum by bending or plying within the pliable material;
    PNG
    media_image1.png
    203
    487
    media_image1.png
    Greyscale
                   wherein said some of the levers include at least a first lever and a second lever; and wherein as at least some of the force or shock, F, is applied at least in part onto the first lever, said at least part of the force, F, causes the first lever to engage the second lever and to apply a reactionary force, R, to the second lever, effectively dispersing, absorbing, redirecting, or translating said at least part of the force or shock, F, within the medium, for regulating the distribution of said at least part of the force or shock, F, within the medium (Refer to Paragraph [0061]:” Given the difference in sizes of tether element 50 and the individual tether elements 60, the compression characteristics of chamber 33 differ in areas where tether element 50 is present and in areas where tether elements 60 are present. More particularly, the deflection of chamber 33 when a force is applied to a particular area may be different, depending upon the type of tether element that is utilized. Accordingly, tether element 50 and tether elements 60 may both be utilized in chamber 33 to impart different compression characteristics to different areas of chamber 33.”).                 The Office takes the position that the limitation of “                   wherein said some of the levers include at least a first lever and a second lever; and wherein as at least some of the force or shock, F, is applied at least in part onto the first lever, said at least part of the force, F, causes the first lever to engage the second lever and to apply a reactionary force, R, to the second lever, effectively dispersing, absorbing, redirecting, or translating said at least part of the force or shock, F, within the medium, for regulating the distribution of said at least part of the force or shock, F, within the medium” is considered functional and the levers 60 of Peyton would perform the same function when force is applied to the first lever since the first lever and second lever are connected by barrior portion 41and therefore force put upon the first lever would naturally bend or ply and such force would be distributed to the second lever via engagement with portion 41 (Refer to Paragraph [0045]:”The primary components of chamber 33, which is depicted individually in FIGS. 4-8B, are a barrier 40 and a tether element 50. Barrier 40 forms an exterior of chamber 33 and (a) defines an interior cavity that receives both a pressurized fluid and tether element 50 and (b) provides a durable sealed barrier for retaining the pressurized fluid within chamber 33.”). Additionally, while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than Refer to MPEP 2114 Apparatus and Article Claims — Functional Language [R-9].
    PNG
    media_image2.png
    621
    250
    media_image2.png
    Greyscale
....
Regarding Claim 34, Peyton et al continues to teach wherein the first lever 60 includes a first platform 61;                 wherein the second lever 50 includes a second platform 51;                 wherein at least part of  the force, F or shock, is applied at least in part on the first lever 60,  said at least part of the force, F or shock, is reoriented so that the first lever engages the second platform and applies a reactionary force, R, to the second platform 51 (The Office takes the position that all platforms are engaged via portion 41 which connects all the levers in so much as Applicants levers are already engaged via their respective platforms (Refer to Fig.53 of Applicants drawings)) ; and wherein the second lever reorients the reactionary force, R, into a force, H, effectively spatially distributing the force, F, throuqh the  medium 33 (Refer to Fig. 12M to depict that all platforms are connected via upper barrier portion 41 and therefore a force transmission on either micro-lever will result in distribution of reactionary force on the others since they are without the same pressurized fluid chamber 33 and in contact with upper barrier portion 41 as depicted below).
    PNG
    media_image3.png
    327
    668
    media_image3.png
    Greyscale

Regarding Claim 35, Peyton et al continues to teach wherein some of the levers further includes a third lever that extends from the second platform 51 and that translates at least part of the force, H, Refer to annotated Fig. 12M below).
    PNG
    media_image4.png
    327
    668
    media_image4.png
    Greyscale

Regarding Claim 37, Peyton et al continues to teach wherein the pliable material is deformable, plastic, or elastic (Refer to Paragraph [0045]:”The primary components of chamber 33, which is depicted individually in FIGS. 4-8B, are a barrier 40 and a tether element 50. Barrier 40 forms an exterior of chamber 33 and (a) defines an interior cavity that receives both a pressurized fluid and tether element 50 and (b) provides a durable sealed barrier for retaining the pressurized fluid within chamber 33”)..The Office takes the position that the fluid is deformable.
Regarding Claim 39, Peyton et al continues to teach wherein the first lever 60 includes:                  a first platform 61;                  a first support 63 having a top portion (apex);                  wherein the first platform 61 is supported on the first top portion, in order to enable the lever action or momentum of the platform or the support within the pliable material (fluid) of the medium 33;
    PNG
    media_image2.png
    621
    250
    media_image2.png
    Greyscale
                 wherein the second lever 50 includes a second platform 51;                 a second support 53 having a second top portion (apex);                 wherein the second platform is supported on the second top portion, in order to enable the lever action or momentum of the platform or the support within the pliable material of the medium (The Office takes the position that all platforms are engaged via portion 41 which connects all the levers in so much as Applicants levers are already engaged via their respective platforms (Refer to Fig.53 of Applicants drawings)..(Refer to Fig. 12M to depict that all platforms are connected via upper barrier portion 41 and therefore a force transmission on either micro-lever will result in distribution of reactionary force on the others since they are without the same pressurized fluid chamber 33 and in contact with upper barrier portion 41 as depicted below).
Regarding Claim 45, Peyton et al continues to teach wherein the medium 33 includes any of: a shoe sole, a fabric, or packaging material (Refer to Paragraph [0042]:” The primary elements of sole structure 30 are a midsole element 31, an outsole 32, and a chamber 33.”).
Regarding Claim 53, Peyton et al continues to teach wherein the programmable combination of levers 50,60, includes a plurality of programmable interacting micro-levers (Refer to Fig. 12M to depict a plurality of levers 60).
Allowable Subject Matter
Claims 36 and 38 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed  06/09/2021 have been fully considered but they are not persuasive. Amendments filed by Applicant on 06/09/2021 changes the scope of the claims and a new interpretation of the claims is disclosed above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NYCA T NGUYEN whose telephone number is (571)272-7168.  The examiner can normally be reached on Mon-Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Loan Jimenez can be reached on 571-272-4966.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NYCA T NGUYEN/Primary Examiner, Art Unit 3784